Title: From Thomas Jefferson to Jones & Howell, 5 January 1807
From: Jefferson, Thomas
To: Jones & Howell


                        
                            Messrs. Jones & Howell
                     
                            Washington Jan. 5. 07.
                        
                        I now inclose you a draught of the bank of this place on that at Philadelphia for 281.25 D agreeable to your
                            invoice of Sep. 16. the date of which shews I am a little in default in this remittance. Accept my friendly salutations
                        
                            Th: Jefferson
                     
                        
                    